Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/20 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, readable on claims 1-8, in the reply filed on Feb 18, 2021, is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb 18, 2021. 
Drawings
Figures 3a-3g (see page 6 of specification) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is no antecedent basis for “the rotating means” as recited in Claim 1, line 11, Claim 2, in line 2, and Claim 5, line 2. Note that claim 1 recites “means for fastening and maintaining, in line 4, but does not recite “a rotation means.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kolvick et al. (WO 2017/116244) (see IDS).  
Exhibits A and B) (see Figs. 1-9) for a turbomachine (100), comprising: a support (220) intended configured to cooperate with a lifting system, a fastening and maintaining mechanism (205) having an opening (see Figs. 4 and 5) which are means for fastening and maintaining to receive a shaft of the turbomachine (100) during the assembling or disassembling, rotating side mounts (225 and 225), which are rotating means to change the positions of the lifted machine. Note that Kolvick et al. a lifting and a removing system (WO 2017/116244) shows a support which comprising a frame (220) and a plurality of lifting chains (270, 270) wherein the system is capable of providing a first position (see Figs. 4 and 5) and a second position where the fastening and maintaining means are substantially perpendicular to the support (220). Kolvick et al. a lifting and a removing system (WO 2017/116244) discloses in the [0051] paragraph of specification that a lifting and a removing system is rotatable to a second horizontal position. 
		Exhibit A				Exhibit B

    PNG
    media_image1.png
    244
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    251
    309
    media_image2.png
    Greyscale

[0051] The method 300 may then comprise aligning and securing the combustor assembly 20 with the turbomachine 100 in step 320,……For example, in some embodiments one or more chains may be connected to one or more pick points on the exterior lift frame 220.Subsequently, additional chains 270 may be connected to one or more side pick points 225 to help transfer the load and/or rotate the combustor assembly 20 towards a more horizontal orientation that better aligns with its corresponding slot in the turbomachine 100. Securing the combustor assembly 20 to the turbomachine 100 may also be achieved through any suitable technique as should the combustor assembly 20 may be secured via one or more bolts, clamps, or the like.

Note that the base pick points (223) and side pick points (225) could be considered as a means for rotating in combination with the lifting chains (270 and 270) and other extra chains as described in the [0051] paragraph. 
RE claim 3, Kolvick et al. a lifting and a removing system (WO 2017/116244) shows the rotating means (223, 225) are substantially positioned between the support (224) and the fastening and maintaining means (205).
RE claim 5, Kolvick et al. a lifting and a removing system (WO 2017/116244) addresses the fasteners (bolts, clamps) as disclosed in the [0051] paragraph and the base pick points (223), which are the rotating means comprise locking means suited to maintaining configured to maintain the fastening and maintaining means in the first position and in the second position. 
RE claim 6, Figs. 4 and 5 of Kolvick et al. a lifting and a removing system (WO 2017/116244) displays the fastening and maintaining means are formed by a collar comprising through orifices (see Fig. 4) suited to receiving configured to receive the fasteners (bolts, clamps) as disclosed in the [0051] paragraph, which are first fixing means. 
RE claim 7, Kolvick et al. a lifting and a removing system (WO 2017/116244) also discloses base points (223) and side pick points (225, 225) in combination with the lifting chains (270, 270) to adjust the center of gravity of the system as disclosed in the paragraphs [0037] and [0038]. 
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kolvick et al. (US 2018/0306064), filed May 25, 2018 in US Patent Office, is a continuation of the parent application, WO 2017/116244 (see IDS). 
Luinaud et al. (US 2018/0172111), filed Dec 19, 2017, in US Patent Office, is a continuation of the parent application, WO 2017/001745 (see IDS). 
Sims et al. (9,185,817) shows a tool for removing a propeller.
Schramm et al. (5,043,132) employs a lifting system having rotatable mechanisms (5, 6) to rotate the lifted machine. 
Logan (3,433,459) provides a hoisting system to lift a jet engine (81).
Campbell (4,433,830) teaches a lifting system to lift a turbine to provide a vertical position (Fig. 1) and a horizontal position (Fig, 4). 
Cimen ‘361, Meyer ‘025, Porco et al. ‘752, Dubois ‘215, Biffle ‘181, and Hulfenhaus et al. ‘829 show gas turbine lifting system providing various mounting means to enclose the engines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL T CHIN/            Primary Examiner, Art Unit 3652